Title: To Thomas Jefferson from Philip Wilson, 16 July 1791
From: Wilson, Philip
To: Jefferson, Thomas


London, 16 July 1791. On 4 Feb. he sent TJ a schedule and affidavit of the truth of papers furnished through Judge McKean and now encloses a further petition concerning those “most oppressive evasions and wrongs.”—Relying on TJ’s humane character, he hopes for his official attention to a matter of such striking injustice done to “a once prosperous Merchant, now Empoverished; not by his own Errours; but from National, or Governmental, breach of Duty, Honour, and Justice, by a breach of an agreement come under between the British and American Governments, on both of which I have a claim of Justice.”
